Case 2:19-cv-09150-CAS-RAO Document 18 Filed 08/03/20 Page 1 of 2 Page ID #:1378
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No.:      CV 19-09150 CAS (RAO)                                  Date:    August 3, 2020
   Title:         Joel Peter C. Jr. v. Andrew Saul



   Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                  Donnamarie Luengo                                        N/A
                    Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                         N/A                                                  N/A

  Proceedings:             (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO
                           PROSECUTE

        On October 24, 2019, Plaintiff Joel Peter C. Jr. (“Plaintiff”) filed a complaint challenging
  the Commissioner of Social Security’s denial of his application for benefits. Dkt. No. 1.

           On October 28, 2019, the Court issued an Order Re: Procedures in Social Security Appeal
  (“Procedures Order”). Dkt. No. 9. The Procedures Order required the parties to prepare and file
  a joint stipulation regarding the issues on appeal and set forth the timeline for each party to prepare
  its portion of the joint submission. Id. at ¶ 5.

          On May 28, 2020, the parties submitted a stipulation for extension of time, in which
  Plaintiff sought an extension to June 4, 2020, to submit his portion of the joint stipulation to the
  government. Dkt. No. 15. On May 29, 2020, the Court granted the parties request for an extension.
  Dkt. No. 16. On June 1, 2020, the Court issued an amended order correcting an error in the May
  29, 2020 order. Dkt. No. 17. Under the Procedures Order, the parties’ joint stipulation was due
  on or before July 30, 2020. To date, no joint stipulation has been filed.

          In light of the foregoing, IT IS HEREBY ORDERED that Plaintiff must show cause, in
  writing, on or before August 7, 2020, why a joint stipulation has not been filed and why this action
  should not be dismissed for failure to prosecute. Alternatively, Plaintiff may discharge this order
  by filing the parties’ joint stipulation by August 7, 2020.

  ///




  CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                 Page 1 of 2
Case 2:19-cv-09150-CAS-RAO Document 18 Filed 08/03/20 Page 2 of 2 Page ID #:1379
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No.:      CV 19-09150 CAS (RAO)                              Date:    August 3, 2020
   Title:         Joel Peter C. Jr. v. Andrew Saul


         Failure to timely comply with this order will result in a recommendation that this
  action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.




                                                                                           :
                                                                 Initials of Preparer      dl




  CV-90 (05/15)                        CIVIL MINUTES - GENERAL                          Page 2 of 2
